Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Comment - Terminal Disclaimer
The terminal disclaimer filed on 10/06/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,947,254 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 16-26, the prior art fails to anticipate or make obvious the claimed invention. Specifically, the prior art fails to disclose a drop box management system, comprising: at least one memory device that stores a set of instructions; and at least one processor that executes the stored set of instructions to perform a method including: receiving, from a drop box, information reflecting an event associated with the drop box; receiving additional information from at least one additional device associated with the drop box management 

Regarding claims 27-35, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a method for managing one or more drop boxes, the method including: receiving, from at least one drop box, information reflecting an event associated with the at least one drop box; receiving additional information from at least one additional device; generating instructions based on the information received from the at least one drop box and the additional information; transmitting the instructions to the at least one drop box; and dynamically updating a display associated with the at least one drop box based on the instructions, in the context as claimed.

The closest prior art of Poss (US 2011/0137484), Hertz (US 2005/0154602), Varga et al. (US 5,818,336), Popowich et al. (US 2007/0192189), and Herziger (US 2002/0082994) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683